Dear Mr. Pierce:
You have requested the opinion of this office with regard to whether certain Parish sales tax proceeds can be utilized for constructing, improving, and/or maintaining drainage ditches in Ouachita Parish. According to your correspondence, the proposition approved by the voters of the Parish provides for the use of the sales tax revenues for the purposes of:
     ". . . improving, resurfacing, renovating, operating, and maintaining public roads and bridges (including necessary drainage therefor and purchasing the necessary equipment to carry out such purposes) within said parish and outside the corporate limits of the cities of Monroe and West Monroe?"
La. Const. Art. VI, Sec. 29, governing sales and use  taxes, pertinently provides that local governmental sales and use taxes can only be imposed:
     ". . . . if approved by a majority of the electors voting thereon in an election held for that purpose."
According to R.S. 33:2711, an ordinance imposing a sales and use tax may be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors and a majority of those voting have approved the proposition imposing the tax.
R.S. 33:2714 provides:
     "The ordinance imposing said tax, and any amendments thereto, shall specify the purpose or purposes for which said tax is imposed.  The revenues derived from said tax shall be dedicated and used solely for said purposes."  (Emphasis supplied).
Based upon the above quoted constitutional and statutory provisions, it is our opinion that dedicated sales tax proceeds cannot be utilized for any purpose other than that authorized by the voters. Accordingly, the proceeds of the sales tax in question can only be utilized for the construction, improvement and/or maintenance of drainage ditches if said drainage ditches are "necessary" for "improving, resurfacing, renovating, operating, and maintaining public roads and bridges" within the Parish and outside the corporate limits of Monroe and West Monroe.  The sales tax proceeds could not be utilized for general drainage ditch work.
Trusting this to adequately respond to your request, we are,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: __________________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
DATE RECEIVED: 11/6/95
DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL